UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 02/28/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund February 28, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.7% Rate (%) Date Amount ($) Value ($) California - 98.4% ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 5,773,650 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 5.00 8/1/43 3,000,000 3,318,630 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue 5.00 10/1/37 1,650,000 1,820,412 Anaheim Community Facilities District Number 08-1, Special Tax Revenue (Platimum Triangle) 4.00 9/1/41 5,250,000 5,082,420 Anaheim Community Facilities District Number 08-1, Special Tax Revenue (Platimum Triangle) 4.00 9/1/46 2,000,000 1,916,360 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 7,500,000 8,386,800 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,672,600 California, GO (Various Purpose) 5.25 2/1/29 13,835,000 15,870,682 California, GO (Various Purpose) 5.00 10/1/29 5,250,000 5,482,575 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 16,661,850 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 4,922,145 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 28,558,000 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 22,228,245 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 10,475,441 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,401,700 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 33,417,000 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 11,365,700 California, GO (Various Purpose) 5.00 9/1/36 10,000,000 11,480,300 California, GO (Various Purpose) 5.00 2/1/38 5,000,000 5,561,050 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 19,476,975 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.7% (continued) Rate (%) Date Amount ($) Value ($) California - 98.4% (continued) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,000,000 5,371,450 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 230,000 241,668 California Education Facilities Authority, Revenue (Loma Linda University) 5.00 4/1/36 2,345,000 2,611,603 California Education Facilities Authority, Revenue (Loma Linda University) 5.00 4/1/37 1,500,000 1,665,195 California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/40 5,000,000 5,546,700 California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/45 2,305,000 2,548,454 California Educational Facilities Authority, Revenue (Occidental College) 5.00 10/1/45 500,000 563,920 California Educational Facilities Authority, Revenue (Pepperdine University) 5.00 9/1/45 5,000,000 5,661,750 California Educational Facilities Authority, Revenue (Pooled College and University Projects) (Escrowed to Maturity) 5.63 7/1/23 120,000 136,325 California Health Facilities Financing Authority, Revenue (Adventist Health System/West) 4.00 3/1/39 7,500,000 7,489,050 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,650,000 1,903,341 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,841,472 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/30 3,500,000 4,024,510 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,430,000 5,089,007 California Health Facilities Financing Authority, Revenue (Providence Saint Joseph Health) 4.00 10/1/47 10,000,000 9,964,700 California Health Facilities Financing Authority, Revenue (Rady Children's Hospital - San Diego) 5.25 8/15/41 8,500,000 9,256,245 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 7,500,000 8,373,825 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 7,525,000 8,143,179 Long-Term Municipal Investments - Coupon Maturity Principal 99.7% (continued) Rate (%) Date Amount ($) Value ($) California - 98.4% (continued) California Health Facilities Financing Authority, Revenue (Stanford Hospital and Clinics) 5.00 8/15/42 1,000,000 1,099,030 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 11/15/30 750,000 861,915 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 4,007,570 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 11/15/31 1,150,000 1,314,738 California Health Facilities Financing Authority, Revenue (Sutter Health) 4.00 11/15/41 10,000,000 10,095,900 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/43 2,000,000 2,232,060 California Infrastructure and Economic Development Bank, Revenue (Academy of Motion Pictures Arts and Sciences Obligated Group) 5.00 11/1/41 2,250,000 2,555,257 California Municipal Finance Authority, Charter School Revenue (The Palmdale Aerospace Academy Project) 5.00 7/1/41 1,750,000 a 1,762,880 California Municipal Finance Authority, Charter School Revenue (The Palmdale Aerospace Academy Project) 5.00 7/1/46 1,670,000 a 1,677,632 California Municipal Finance Authority, Revenue (California Baptist University) 5.00 11/1/46 2,500,000 a 2,486,100 California Municipal Finance Authority, Revenue (Community Medical Centers) 5.00 2/1/36 1,000,000 1,103,640 California Municipal Finance Authority, Revenue (Community Medical Centers) 5.00 2/1/37 1,000,000 1,101,030 California Municipal Finance Authority, Revenue (NorthBay Healthcare Group) 5.00 11/1/26 1,475,000 1,644,064 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/50 1,500,000 1,572,795 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 6,022,555 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 a 8,188,950 California Public Finance Authority, Revenue (Henry Mayo Newhall Hospital) 5.00 10/15/47 3,000,000 3,188,340 California School Finance Authority, Charter School Revenue (Aspire Public Schools - Obligated Group) 5.00 8/1/41 1,750,000 a 1,823,657 California School Finance Authority, School Facility Revenue (Alliance for College-Ready Public Schools Projects) 5.00 7/1/45 3,500,000 a 3,517,535 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.7% (continued) Rate (%) Date Amount ($) Value ($) California - 98.4% (continued) California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 5,000,000 5,887,050 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/25 1,795,000 2,059,242 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 11,272,500 California State University Trustees, Systemwide Revenue 5.00 11/1/27 85,000 88,876 California State University Trustees, Systemwide Revenue 5.00 11/1/28 165,000 172,504 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 4,800,000 4,815,120 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 2.10 10/1/19 2,000,000 2,000,260 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 5.00 10/1/45 3,550,000 3,781,921 California Statewide Communities Development Authority, Revenue (Buck Institute for Research on Aging) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/34 2,390,000 2,713,367 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 4,095,075 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 12,738,905 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/43 4,000,000 4,406,240 California Statewide Communities Development Authority, Revenue (Henry Mayo Newhall Memorial Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/43 2,100,000 2,325,372 California Statewide Communities Development Authority, Revenue (John Muir Health) 5.00 8/15/41 1,200,000 1,321,572 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 3,000,000 3,269,430 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 5,250,000 a 5,536,965 Long-Term Municipal Investments - Coupon Maturity Principal 99.7% (continued) Rate (%) Date Amount ($) Value ($) California - 98.4% (continued) California Statewide Communities Development Authority, Revenue (University of California, Irvine East Campus Apartments) 5.00 5/15/40 3,000,000 3,245,970 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) (Prerefunded) 6.00 1/1/19 7,975,000 b 8,694,584 Escondido Union High School District, GO 0.00 8/1/41 2,525,000 c 874,231 Escondido Union High School District, GO 0.00 8/1/46 3,000,000 c 824,010 Foothill/Eastern Transportation Corridor Agency, Senior Lien Toll Road Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 1/15/35 10,000,000 c 4,669,200 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds 5.00 6/1/40 3,500,000 3,878,805 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,792,551 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,755,000 9,829,236 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/47 70,000,000 c 9,515,800 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 8,000,000 7,999,520 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 12,500,000 12,563,750 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 4,020,362 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 4,062,117 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 4,096,795 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 2,392,429 Imperial Irrigation District, Electric System Revenue 5.00 11/1/37 2,500,000 2,838,200 Imperial Irrigation District, Electric System Revenue 5.00 11/1/38 1,800,000 2,040,462 Irvine Community Facilities District Number 2013-3 Improvement Area Number 1, Special Tax Revenue (Great Park) 5.00 9/1/44 2,500,000 2,637,525 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.7% (continued) Rate (%) Date Amount ($) Value ($) California - 98.4% (continued) Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/42 3,420,000 3,725,509 Kaweah Delta Health Care District, Revenue 5.00 6/1/40 2,500,000 2,710,800 Long Beach, Harbor Revenue 5.00 5/15/42 3,500,000 3,986,990 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/29 1,190,000 1,323,006 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/30 1,110,000 1,228,881 Los Angeles County Public Works Financing Authority, LR 5.00 12/1/45 4,000,000 4,519,880 Los Angeles County Regional Financing Authority, Revenue (MonteCedro Inc. Project) 5.00 11/15/44 2,000,000 2,220,720 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 5,000,000 5,625,150 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 4,368,514 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 17,512,356 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 27,660,750 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/38 3,500,000 3,955,385 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.00 5/15/38 4,500,000 5,101,650 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 28,581,553 Los Angeles Harbor Department, Revenue 4.00 8/1/39 10,000,000 10,357,600 Los Angeles Harbor Department, Revenue 5.00 8/1/39 2,050,000 2,315,229 Metropolitan Water District of Southern California, Water Revenue 5.00 10/1/34 5,000,000 5,683,750 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,343,100 Metropolitan Water District of Southern California, Water Revenue 5.00 7/1/40 2,000,000 2,301,140 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 c 4,538,605 Long-Term Municipal Investments - Coupon Maturity Principal 99.7% (continued) Rate (%) Date Amount ($) Value ($) California - 98.4% (continued) North Natomas Community Facilities District Number 4, Special Tax Bonds 5.25 9/1/26 2,760,000 3,156,833 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 b 442,673 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 16,935,000 17,505,540 Northern California Transmission Agency, Revenue (California-Oregon Transmission Project) 5.00 5/1/38 1,565,000 1,783,364 Northern California Transmission Agency, Revenue (California-Oregon Transmission Project) 5.00 5/1/39 1,500,000 1,708,020 Norwalk-La Mirada Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/38 5,645,000 c 2,153,003 Oakland Redevelopment Successor Agency, Subordinated Tax Allocation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/36 3,000,000 3,337,980 Oakland Unified School District, GO 6.63 8/1/38 5,000,000 5,995,100 Oakland Unified School District, GO 5.00 8/1/40 3,500,000 3,950,905 Orange County Community Facilities District Number 2016-1, Special Tax Revenue (Village of Esencia) 5.00 8/15/41 6,000,000 6,415,080 Palomar Community College District, GO 0/6.38 8/1/45 15,515,000 d 10,602,486 Palomar Health, Revenue 5.00 11/1/26 1,845,000 2,059,149 Peralta Community College District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 4.00 8/1/39 5,000,000 5,117,000 Placentia-Yorba Linda Unified School District, GO 0.00 8/1/46 7,000,000 c 1,939,420 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 3,681,630 Pomona Unified School District, GO (Insured; Build America Mutual Assurance Company) 5.00 8/1/39 2,000,000 2,216,680 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,353,255 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,203,584 Sacramento County, Airport System Senior Revenue 5.00 7/1/41 3,250,000 3,640,942 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) 5.00 12/1/26 7,000,000 8,171,170 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.7% (continued) Rate (%) Date Amount ($) Value ($) California - 98.4% (continued) Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 5,000,000 5,053,800 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/28 1,845,000 2,119,407 Sacramento Municipal Utility District, Electric Revenue (Prerefunded) 5.00 8/15/21 655,000 b 759,473 San Bernardino County, COP (Capital Facilities Project) (Escrowed to Maturity) 6.88 8/1/24 5,000,000 6,342,000 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 3,000,000 3,288,450 San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/44 10,000,000 11,296,100 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/28 2,000,000 2,307,380 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 2,000,000 2,304,540 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 1,000,000 1,186,400 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/32 1,000,000 1,162,820 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) (Prerefunded) 5.00 5/3/21 4,000,000 b 4,604,880 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 10,000,000 11,306,600 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 c 416,155 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 5.00 8/1/18 1,585,000 1,664,298 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 c 394,885 Long-Term Municipal Investments - Coupon Maturity Principal 99.7% (continued) Rate (%) Date Amount ($) Value ($) California - 98.4% (continued) San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/50 5,000,000 5,357,600 Santa Margarita Water District Community Facilities District Number 2013-1, Special Tax Revenue (Village of Sendero) 5.63 9/1/43 7,000,000 7,647,500 Santa Margarita Water District Community Facilities District Number 99-1, Special Tax Revenue (Talega) 5.00 9/1/27 1,945,000 2,143,818 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/29 1,500,000 1,659,135 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/30 1,000,000 1,103,030 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,504,065 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,481,499 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 13,029,787 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 15,360,363 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/25 1,620,000 1,859,728 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,115,000 1,274,233 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/38 2,500,000 2,781,275 Successor Agency to the Redevelopment Agency of the City and County of San Francisco, Tax Allocation Revenue (Mission Bay North Redevelopment Project) 5.00 8/1/36 1,555,000 1,758,176 Successor Agency to the Redevelopment Agency of the City and County of San Francisco, Tax Allocation Revenue (Mission Bay South Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/41 1,750,000 1,975,645 Successor Agency to the Redevelopment Agency of the City and County of San Francisco, Tax Allocation Revenue (Mission Bay South Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/43 1,100,000 1,234,288 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.7% (continued) Rate (%) Date Amount ($) Value ($) California - 98.4% (continued) Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/28 3,000,000 3,510,240 Tender Option Bond Trust Receipts (Series 2016-XM0375), (Riverside County Transportation Commission, Sales Tax Revenue) Non- recourse 5.25 6/1/21 7,500,000 a,e 8,673,600 Tender Option Bond Trust Receipts (Series 2016-XM0379), (Los Angeles Department of Water and Power, Water System Revenue) Non- recourse 5.00 7/1/20 12,000,000 a,e 13,465,680 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 925,000 934,047 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.13 6/1/46 8,850,000 8,816,016 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 3,171,720 Turlock Irrigation District, First Priority Subordinated Revenue 5.00 1/1/36 4,415,000 5,037,162 Turlock Irrigation District, Revenue 5.00 1/1/25 1,255,000 1,377,099 Turlock Irrigation District, Revenue 5.00 1/1/26 25,000 27,396 Turlock Irrigation District, Revenue (Prerefunded) 5.00 1/1/20 4,355,000 b 4,834,006 University of California Regents, General Revenue 5.25 5/15/30 3,000,000 3,574,080 University of California Regents, General Revenue (Prerefunded) 5.75 5/15/19 2,000,000 b 2,208,420 University of California Regents, Limited Project Revenue 5.00 5/15/42 10,000,000 11,366,800 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 10,000,000 11,270,700 University of California Regents, Medical Center Pooled Revenue 4.00 5/15/44 3,000,000 3,036,810 Walnut Energy Center Authority, Revenue 5.00 1/1/27 3,150,000 3,740,152 Wiseburn School District, GO 0.00 8/1/37 6,400,000 c 2,668,032 U.S. Related - 1.3% Guam, Business Privilege Tax Revenue 5.00 1/1/31 1,925,000 1,994,300 Guam, Business Privilege Tax Revenue 5.00 11/15/34 6,930,000 7,253,354 Long-Term Municipal Investments - Coupon Maturity Principal 99.7% (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 1.3% (continued) Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,300,000 3,819,948 Total Investments (cost $902,124,875) % Cash and Receivables (Net) % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities were valued at $47,132,999 or 4.86% of net assets. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Collateral for floating rate borrowings. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 966,671,797 - Liabilities ($) Floating Rate Notes †† - (9,750,000 ) - ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the Trust Certificates reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity NOTES Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At February 28, 2017, accumulated net unrealized appreciation on investments was $64,546,922, consisting of $75,362,991 gross unrealized appreciation and $10,816,069 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. By: /s/ Bradley J.
